[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court on the Town of Redding Zoning Inspector and the Town of Redding's application for a permanent injunction against the defendants from use of a second driveway which was constructed on their property without a permit.
From the testimony presented, the court finds that § 6.2 of the Zoning Regulations requires a permit for paving the driveway and that such a permit was never obtained.
The court need not dwell at length on the history of the construction since the case turns on the wording of the cease and desist order dated July 7, 1994. A reasonable interpretation of that letter read together with Exhibit 3 would appear to require that the defendants discontinue the paving of the second driveway. Therefore, in order to comply with the order, the Shaws must tear up the paving. This would bring them into compliance with the order. They may use the driveway once the paving has been removed, but they do so at their own risk. The court makes no determination as to validity of the location of the driveway since the only relief requested is compliance with the cease and desist order.
The town must remove any access barrier until such a time as it has validly complied with its own regulations. CT Page 10009
Mihalakos, J.